Citation Nr: 0946229	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-23 421	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk

INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Hartford, 
Connecticut, RO that denied the Veteran his claim for PTSD.

The Veteran testified before the undersigned acting Veterans 
Law Judge (VLJ) in a video hearing at the RO in November 
2006.  

In an August 2007 decision the Board remanded the claim to 
the RO for additional development.  The requested development 
was completed and the case has returned to the Board for 
appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The current diagnosis of PTSD is shown as likely as not 
to be due to a verified stressor from the Veteran's period of 
active service in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disorder manifested by PTSD is due to stressors that were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 4.125 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In light of the favorable action taken hereinbelow, the Board 
finds that a discussion of the notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veterans lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Corroboration does not require "that there 
be corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

The U.S. Court of Appeals for Veterans Claims similarly held 
in Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) 
that while the veteran's unit records did not specifically 
show that he was present during the alleged rocket attacks, 
"the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to the attacks."  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In an August 2005 statement the Veteran asserted that he has 
PTSD as a result of his service in Vietnam.  

First addressing the matter of diagnosis, the Board notes 
that the claims file includes the report of a VA examination, 
conducted in September 2009, reflecting the examiner's 
diagnosis of PTSD.  (The examiner also provided another Axis 
I diagnosis of major depressive disorder, severe with 
psychotic features and assigned a GAF of 70.).  The Board 
finds that the diagnosis of PTSD is consistent with other 
evidence of record, including records of VA treatment from 
September 2005 where the examiner noted that the Veteran 
meets the criteria for PTSD with all three clusters, then 
diagnosed the Veteran with PTSD, and assigned a GAF score of 
45.  Accordingly, the first requirement for service 
connection is satisfied.

Next addressing the requirement of a nexus between an alleged 
stressor and current symptoms, the Board notes that the 
Veteran has reported several in-service stressors.  In 
connection with VA mental health intake and assessment in 
September 2005, the physician indicated that the Veteran 
reported his stressors as a firefight on a hill, an incident 
when a friend took his mission and got killed, and seeing a 
buddy ripped open from a landmine.  The physician indicated 
that the Veteran relives those stressors.  

In a September 2009 VA examination, the Veteran reported that 
he felt guilt as a result of his experiences in Vietnam.  He 
reported that approximately six months after his tour in 
Vietnam began, while on duty as a "bunker guard" he saw a 
soldier driving out of the LZ hit a mine.  He reported seeing 
kids by the side of the road and feeling guilty that he did 
not warn the other soldiers of the potential threat.  
He also reported witnessing some soldiers surround what they 
said was a captured Vietcong and his family.  The group 
surrounded the family and began to kick them.  The Veteran 
reported seeing the fear in the eyes of the children as they 
watched their father being kicked to death.  He reported that 
as a result of that incident he has nightmares with images of 
the children crying.  

The Veteran reported that rainy weather makes him depressed 
as it reminds him of monsoons.  He reported having a 
flashback after seeing two Asian women at a Dunkin Donuts; 
consequently he grabbed one of them then stopped when he 
realized that he was not in Vietnam.  He further reported 
being in a semi-conscious state and hearing "explosions all 
night long."  

The examiner noted that the Veteran met the full DSM-IV 
diagnostic criteria for PTSD, that he was moderately impaired 
by ongoing symptoms of PTSD that trigger the re-experience of 
his being in Vietnam.  

The aforementioned reports tend to link the Veteran's 
diagnosed PTSD to his reported stressors, including 
witnessing his friend blow up and the beating of the 
suspected sniper.  The findings that the Veteran's PTSD is 
related to his reported in-service stressors are not 
contradicted by other medical evidence of record.  
Accordingly, the Board finds that the second requirement for 
service connection is satisfied.

Finally, addressing the third section 3.304(d) requirement of 
credible evidence to establish the occurrence of a claimed 
stressor the Board notes that the Veteran's service personnel 
record indicates that he was assigned to Company E, 26th 
Engineer Battalion in the republic of Vietnam from March 1969 
to February 1970.

An August 2005 statement in support of the Veteran's claim 
identified the following as having drowned due to damaged 
bridges, R.C. on April 4, 1969; J.L. on July 17, 1969; and 
C.W. on July 13, 1969.

In June 2006, the Veteran submitted a statement in support of 
his case.  He noted that upon arriving to Chu Lai, the 
airstrip was being mortared.  He further noted that his plane 
was able to land and he was subsequently forced to take cover 
in a nearby bunker.  He indicated that while in the crowded 
bunker he could hear the cries of other solders exclaiming 
that they did not want to die. 

The Veteran's service personnel record show that he served in 
Vietnam from February 1969 to February 1970 and was assigned 
to Company E, 26th Engineering Battalion.  The September 2008 
response from the United States Armed Services Center for 
Research of Unit Records (formerly USASCRUR, then CURR, now 
the Joints Services Records Research Center (JSRRC)) 
indicated that the 26th Engineer Battalion's base camp was 
located in Chu Lai, Quang Tin, South Vietnam and that the Chu 
Lai Base Camp was subjected to enemy mortar and rockets 
attacks on June 8, July 13, and October 30, 1969 

The Veteran reported that after a period of training at Chu 
Lai he left to a Landing Zone (LZ) known as "Fat City".  He 
reported that during his first month at Fat City, there was 
artillery fire, grenades and explosions going on outside his 
bunker.  The Veteran also noted laying out weapons fire at 
night and in the morning seeing torn and tattered clothing 
covered in blood.  

The JSRRC indicated that the companies assigned to the 
battalion worked at various Landing Zones and other satellite 
base camps surrounding Chu Lai.  The JSRRC record noted that 
Daily Staff Journals from March 28 to April 15, 1969 
submitted by the 26th Engineer Battalion documented enemy 
attacks against other LZ locations occupied by elements of 
the battalion during this time.  

The Veteran reported that during a bridge repair mission a 
solder drowned and his body was found after it had washed 
ashore.  During the November 2006 video hearing, the Veteran 
indicated that he was supposed to go on a mission and then he 
was reassigned to guard duty at the last minute.  He further 
indicated that the soldier who went to replace him had 
drowned.  He noted the time frame of the incident to be 
around the last quarter of 1969.  

The Board notes that the September 2008 response from JSRRC 
indicates that a Specialist C.W., who was assigned to Company 
E, 26th Engineer Battalion drowned during a bridge recovery 
operation on July 13, 1969.

The Veteran indicated that he feared for his life during a 
mission were his company encountered sniper fire and had to 
"bunker down" for two hours.  He noted that this incident 
was the reason behind his being awarded the Army Commendation 
Medal (ARCOM).  The Veteran's ARCOM indicates that it was 
awarded while he was in Vietnam for "meritorious service in 
connection with military operations against a hostile 
force."  

Finally, he recounted the incident where he witnessed a group 
of soldiers, after having captured a suspected sniper, kick 
the man repeatedly in front of the man's family.  He reported 
that he had later learned the man had died from the injuries 
sustained during the beating.

The Veteran provided stressor details in November 2007 
indicating that on February 1, 1970 at 3:00 p.m. in Quang 
Tin, South Viet Nam, he was on guard duty with Company E, 
26th Engineer Battalion and witnessed Corporal L.A.F. drive 
his truck over a mine which exploded resulting in his death.

The Veteran submitted a printout from www.thewall-usa.com (a 
website which provides information about U.S. service members 
killed during the Vietnam War) indicates that L.A.F. was in 
Quang Tin, South Viet Nam and that on February 1, 1970 became 
a casualty as a result of a hostile explosive device.  The 
Veteran also submitted a printout from www.no-quarter.org (a 
website which provides information about U.S. service members 
killed during the Vietnam War) which indicates that L.A.F. 
became a casualty February 2, 1970 as a result of an 
explosive device in Quang Tin, South Viet Nam.

Based on the foregoing, the Board finds that the occurrence 
of the Veteran's reported stressors of witnessing the death 
of Corporal L.A.F., the drowning of Specialist C.W., and the 
explosions outside of his bunker at LZ Fat City are plausible 
given the response from the JSRRC and the evidence submitted 
by the Veteran showing the deaths of several individuals.  In 
particular, the JSRRC indicated that enemy attacks on other 
landing zone locations occupied by elements of the Veteran's 
battalion during the time period in question.  Moreover, 
JSRRC has verified that C.W. drowned in July 1969 and was 
assigned to the same unit as the Veteran at the time of his 
death.  

Thus, based on the independent corroborating evidence, the 
Board concludes that the Veteran was exposed to verified 
stressors while he served in Vietnam.  See Doran, Suozzi, 
Pentecost.  Under these circumstances, and with resolution of 
all reasonable doubt in the Veteran's favor (see 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. 53-56), the 
Board finds that the third criterion for service connection 
for PTSD-credible supporting evidence of that the claimed in-
service stressor occurred-is established.  Accordingly, as 
Board finds that the three requirements for establishing 
service connection pursuant to 38 C.F.R. § 3.304(f) have been 
satisfied, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


